DETAILED CORRESPONDENCE
This Office action is in response to the application filed 03/16/2022, with claims 1-8, 11-18  pending and claims 9-10, 19-21 canceled.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020-(1 of 2), 10/05/2020-(2 of 2), 11/18/2020, 05/20/2021, 09/20/2021-(1 of 2), 09/20/2021-(2 of 2), 12/29/2021-(1 of 2), 12/29/2021-(2 of 2), 01/14/2022-(1 of 2), 01/14/2022-(2 of 2),  03/16/2022-(1 of 2), and 3/16/2022-(2 of 2) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “likely to cause” in claims is a subjective term which renders the claim indefinite. The term “likely to cause” is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, how the objected is moved by the human operator is unclear. Does the human operator remotely move the object or is the object being driven by the human operator? Thus, this element of claim can be interpreted in more than one way.
Claims 2-8 and 12-18 are rejected for incorporating the error(s) of claims 1 and 11 respectively by dependency. Accordingly, the claims are rejected below as best understood by the Examiner in view of the above 35 USC § 112 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al., US 9,669,827 hereinafter “Ferguson”.

With respect to claim 1. Ferguson teaches a method for operating a vehicle, comprising:
generating, by a computing device, a vehicle trajectory for a vehicle while the vehicle is in motion (col. 1, lns. 27-37, col. 2, lns. 25-51, col. 8, lns. 1-42 and FIG. 9); 
detecting an object within a given distance from the vehicle (see at least col. 1, 40-47, col. 2, lns. 52-62, col. 4, lns. 45-52, col. 19, lns. 17-26, FIG. 9);
generating, by the computing device, at least one possible object trajectory for the object which was detected (see at least col. 1: 47-61 and col. 13, lns. 27-48); 
performing, by the computing device, a collision check to determine whether a collision between the vehicle and the object can be avoided based on the vehicle trajectory and the at least one possible object trajectory (see at least col. 18, lns. 1-21 and Abstract); 
performing, by the computing device, a plausibility check to determine whether the collision is plausible based on content of a map, when a determination is made in the collision check that a collision between the vehicle and the object cannot be avoided (see at least col. 5, lns. 40-61, col. 15, ln. 55-col.16, ln. 2); and 
performing operations, by the computing device, to selectively cause the vehicle to perform an emergency maneuver based on results of the plausibility check (see at least col. 2, lns. 14-34, col. 18, lns. 1-51, col. 19, lns. 17-26 and FIGS. 7A-7C);
wherein the plausibility check comprises validating that a human operator is likely to cause the object to move along a course leading to a collision (col. 12, lns. 26-37 and col. 15, ln. 65- col. 16, ln. 2); and 
wherein the validating is achieved by checking that (i) at least one potential destination exists for the object (col. 19, lns. 27-45), (ii) a plausible path of travel starting from a location of the object to the at least one potential destination exists that is consistent with a travel direction of the object and lane information contained in the map (col. 11, lns. 42-53, col. 13, lns. 7-26), and (iii) the plausible path of travel intersects the vehicle trajectory (col. 18, lns. 1-21).

With respect to claim 2. Ferguson discloses the method according to claim 1 as rejected above, and further teaches wherein the plausibility check comprises determining at least one plausible path of travel for the object based on a location of the object, a direction of travel of the object, and the content of the map (see at least col. 2, lns. 1-25, col. 10, lns. 4-67, FIG. 9).

With respect to claim 3. Ferguson discloses the method according to claim 2 as rejected above, and further teaches wherein the map comprises lane information and direction of travel information for a plurality of lanes (see at least col. 4, lns. 25-35, col. 6, lns. 48-62, FIG. 3, FIG. 9).

With respect to claim 4. Ferguson discloses the method according to claim 2 as rejected above, and further teaches and further teaches wherein the plausibility check further comprises determining whether at least one plausible path of travel intersects the vehicle trajectory (col. 18, lns. 1-21, FIG. 9).

With respect to claim 5. Ferguson discloses the method according to claim 1 as rejected above, and further teaches wherein the vehicle is selectively caused to perform the emergency maneuver when a determination is made in the plausibility check that the collision is plausible (col. 15, ln. 55-col. 16, ln. 2, FIGS. 7C, 9). 

With respect to claim 6. Ferguson disclose the method according to claim 1, and further teaches further comprising performing operations, by the computing device, to selectively cause the vehicle to follow the vehicle trajectory when a determination is made in the plausibility check that the collision is implausible (col. 5, lns. 45-61,  FIG. 9).
  
With respect to claim 7. Ferguson disclose the method according to claim 1 as rejected above, and further teaches wherein the emergency maneuver comprises at least one of a braking command, a steering command, and an acceleration command (see at least col. 9, lns. 1-20, FIG. 9).

With respect to claim 8. Ferguson disclose the method according to claim 1 as rejected above, further comprising performing operations, by the computing device, to selectively cause the vehicle to perform a cautious maneuver when a determination is made in the plausibility check that the collision is implausible (see at least col. 15, lns. 4-25, col. 15, ln. 55-col. 16, ln. 2, FIG. 9).

With respect to claim 11. Ferguson teaches a system (FIGS. 1, 2 and 4), comprising: 
a processor (see at least col. 3, lns. 25-30 and col. 6, lns. 3-16); 
a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for operating a vehicle , wherein the programming instructions comprise instructions to (see at least col. 3, lns. 25-30 and col. 6, lns. 16-49). 
Additionally, claims 11-18 are the system claims that performs the method of claims 1-8 respectively; therefore, claim 11-18 are rejected under the same rationale as claim 1-8 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/
Examiner, Art Unit 3661                                                                                                                                                                                             
/SZE-HON KONG/Primary Examiner, Art Unit 3661